SECURITIES SUBSCRIPTION AGREEMENT



     THIS SECURITIES SUBSCRIPTION AGREEMENT, dated as of June 27th, 2002
("Agreement"), is executed in reliance upon the exemption from registration
afforded by Rule 506 promulgated under Regulation D by the Securities and
Exchange Commission ("SEC"), under the Securities Act of 1933, as amended.
Capitalized terms used herein and not defined shall have the meanings given to
them in Rule 506 and Regulation D.



     This Agreement has been executed and entered into by and between Gregory
Bartko, Esq., 3475 Lenox Road, Suite 400, Atlanta, Georgia 30326 ("Buyer"), to
purchase shares of the Class A preferred stock, par value $.001 per share
(“Preferred Stock”), of Material Technologies, Inc., a corporation organized
under the laws of Delaware, with executive offices 11661 San Vicente Boulevard,
Suite 707, Los Angeles, California 90049 (the "Seller") at a purchase price of
$1.00 per share, with the aggregate purchase price equaling $50,000. Buyer
hereby represents and warrants to, and agrees with Seller:



THE SECURITIES OFFERED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY SECTION 3(b) OF
THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER (THE "1933 ACT"), AND RULE 506 OF REGULATION D
PROMULGATED THEREUNDER.



THE SECURITIES PURCHASED UNDER THIS AGREEMENT WILL BEAR A RESTRICTIVE LEGEND
REFLECTING THAT THE SHARES OF PREFERRED STOCK THAT ARE THE SUBJECT OF THIS
AGREEMENT ARE “RESTRICTED SECURITIES” WITHIN THE DEFINITION OF REGULATION D OF
THE 1933 ACT.



1.



Agreement to Subscribe; Purchase Price.



(a)



Subscription.



The undersigned Buyer hereby subscribes for and agrees to purchase the Seller's
Class A Preferred Stock, par value $.001 per share, in the amount of 50,000
shares at a price of $1.00 per share for a total aggregate purchase price of
$50,000 (“Purchase Price”).



(b)



Payment.



The Purchase Price for the Preferred Stock shall be delivered to the Seller at
the date of this Agreement, against the delivery to the Buyer of duly authorized
shares of the Seller’s Preferred Stock, in the amount set forth above in Section
1(a) of this Agreement.



--------------------------------------------------------------------------------

(c)



Closing.



Subject to the satisfaction of the conditions set forth in Sections 7, 8 and 11
below, the Closing of the transactions contemplated by this Agreement shall take
place ("Closing Date" when (i) Seller delivers the Preferred Stock to the Buyer,
(ii) Seller executes this Agreement and any transaction documents, including
appropriate resolutions of its Board of Directors, and (iii) Buyer pays the
Purchase Price for the Preferred Stock as shown in Section 1(a) of this
Agreement.



2.



Buyer Representations and Covenants; Access to Information



In connection with the purchase and sale of the Preferred Stock, Buyer
represents and warrants to, and covenants and agrees with Seller as follows:



(a)



Buyer is not, and on the closing date will not be, an affiliate of Seller;



(b)



Buyer is an "accredited investor" as defined in Rule 501 of Regulation D
promulgated under the 1933 Act, and is purchasing the Preferred Stock for his
own account and Buyer is qualified to purchase the Preferred Stock Shares under
the laws of the State of California



(c)



All offers and sales of any of the Preferred Stock by Buyer shall be made in
compliance with any applicable securities laws of any applicable jurisdiction
and in accordance with Rule 506, as applicable, of Regulation D or pursuant to
registration of securities under the 1933 Act or pursuant to an exemption from
registration;



(d)



Buyer understand that the Preferred Stock is not registered under the 1933 Act
and is being offered and sold to in reliance on specific exemptions from the
registration requirements of Federal and State securities laws, and that Seller
is relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of Buyer set forth herein in
order to determine the applicability of such exemptions and the suitability of
Buyer to acquire the Preferred Stock;



(e)



Buyer shall comply with Rule 506 promulgated under Regulation D;



(f)



Buyer has the full right, power and authority to enter into this Agreement and
to consummate the transaction contemplated herein. This Agreement has been duly
authorized, validly executed and delivered on behalf of Buyer and is a valid and
binding agreement in accordance with its terms, subject to general principles of
equity and to bankruptcy or other laws affecting the enforcement of creditors'
rights generally;



--------------------------------------------------------------------------------

(g)



As to any Buyer that is a corporations, the execution and delivery of this
Agreement and the consummation of the purchase of the Preferred Stock and the
transactions contemplated by this Agreement do not and will not conflict with or
result in a breach by Buyer of any of the terms or provisions of, or constitute
a default under, the articles of incorporation or by-laws (or similar
constitutive documents) of Buyer or any indenture, mortgage, deed of trust, or
other material agreement or instrument to which Buyer is a party or by which it
or any of its properties or assets are bound, or any existing applicable law,
rule or regulation of the United States or any State thereof or any applicable
decree, judgment or order of any Federal or State court, Federal or State
regulatory body, administrative agency or other United States governmental body
having jurisdiction over Buyer or any of its properties or assets;



(h)



All invitations, offers and sales of or in respect of, any of the Preferred
Stock, by Buyer and any distribution by Buyer of any documents relating to any
invitation, offer or sale by them of any of the Preferred Stock will be in
compliance with applicable laws and regulations, will be made in such a manner
that no prospectus need be filed and no other filing need be made by Seller with
any regulatory authority or stock exchange in any country or any political
sub-division of any country, and Buyer will make no misrepresentations nor
omissions of material fact in the invitation, offer or resale of the Preferred
Stock;



(i)



The Buyer (or others for whom it is contracting hereunder) has been advised to
consult his own legal and tax advisors with respect to applicable resale
restrictions and applicable tax considerations and he (or others for whom it is
contracting hereunder) is solely responsible (and the Seller is not in any way
responsible) for compliance with applicable resale restrictions and applicable
tax legislation;



(j)



Buyer understands that no Federal or State or foreign government agency has
passed on or made any recommendation or endorsement of the Preferred Stock;



(k)



Buyer has had an opportunity to receive and review all material information and
financial data and to discuss with the officers of Seller, all matters relating
to the securities, financial condition, operations and prospects of Seller and
any questions raised by Buyer has been answered to Buyer's satisfaction.



(l)



Buyer acknowledges that the purchase of the Preferred Stock involves a high
degree of risk. Buyer has such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risks of
purchasing the Preferred Stock. Buyer understands that the Preferred Stock is
not being registered under the 1933 Act, or under any state securities laws, and
therefore Buyer must bear the economic risk of this investment for an indefinite
period of time;



(m)



The Buyer is not a "10-percent Shareholder" (as defined in Section 871(h)(3)(B)
of the U.S. Internal Revenue Code) of Seller; and



(n)



Buyer acknowledges and agrees that the transactions contemplated by this
Agreement

--------------------------------------------------------------------------------

have taken place solely and exclusively within the State of California.

--------------------------------------------------------------------------------

3. Seller Representations and Covenants.



(a)



Seller is a corporation duly organized and validly existing under the laws of
the State of Delaware and is in good standing under such laws with its principal
executive office located in the State of California. The Seller has all
requisite corporate power and authority to own, lease and operate its properties
and assets, and to carry on its business as presently conducted. The Seller is
qualified to do business as a foreign corporation in each jurisdiction in which
the ownership of its property or the nature of its business requires such
qualification, except where failure to so qualify would not have a material
adverse effect on the Seller.



(b)



There are 200,000,000 shares of Seller’s Class A Common Stock, $.001 par value
per share (“Class A Common Stock”) authorized and approximately 149,125,389
outstanding as of March 31, 2002; and there is 100,000 shares of Seller’s Class
B Common Stock, $.001 par value per share (“Class B Common Stock”) authorized
and 100,000 shares outstanding as of March 31, 2002; and there are 50,000,000
shares of Seller's Preferred Stock, $.001 par value per share ("Preferred
Stock") authorized and approximately 337,471 shares outstanding as of that same
date. All issued and outstanding shares of our Common and Preferred Stock have
been authorized and validly issued and are fully paid and non-assessable. The
Class A Preferred Stock shall be convertible, at the Buyer’s election, into a
number of shares of Common Stock, calculated by multiplying the number of Shares
of Class A Preferred Stock purchased by the Buyer by 2 (i.e. 100,000 shares).
After conversion, the Seller shall deliver replacement Common Stock certificates
to the Buyer within 10 business days after written notice of conversion is sent
to the Seller’s address by the Buyer. Upon receipt of the Common Stock
certificates after conversion, the Class A Preferred Stock shall be canceled on
the stock transfer records maintained by the Seller’s stock transfer agent.



(c)



The execution and delivery of this Agreement do not, and the consummation of the
transactions contemplated hereby will not, conflict with, or result in any
violation of, or default (with or without notice or lapse of time, or both), or
give rise to a right of termination, cancellation or acceleration of any
obligation or to a loss of a material benefit, under, any provision of the
Articles of Incorporation, and any amendments thereto, By-Laws, Stockholders
Agreements and any amendments thereto of the Seller or any material mortgage,
indenture, lease or other agreement or instrument, permit, concession,
franchise, license, judgment, order, decree, statute, law ordinance, rule or
regulation applicable to the Seller, its properties or assets. There is no
action, suit or proceeding pending, or to the knowledge of the Seller,
threatened against the Seller, before any court or arbitrator or any government
body, agency or official, which would have a material adverse affect on Seller's
operations or financial condition.



--------------------------------------------------------------------------------

(d)



The Seller is subject to the reporting requirements of Sections 13 or 15(d) of
the Securities and Exchange Act. The Preferred Stock when issued, will be issued
in compliance with all applicable U.S. federal and state securities laws. The
execution and delivery by the Seller of this Agreement and the issuance of the
Preferred Stock will not contravene or constitute a default under any provision
of applicable law or regulation. The Seller is in compliance with and conforms
with, and will continue to comply with and conform with, all securities laws,
state and federal, ordinances, rules, regulations, orders, restrictions and all
other legal requirements of any domestic or foreign government or any
instrumentality thereof having jurisdiction over the conduct of its businesses
or the ownership of its properties, including but not limited to all laws
concerning investor relations, public relations, disclosures under the
securities laws and broker-dealers statutes and laws.



(e)



There is no material fact known to the Seller that has not been publicly
disclosed by the Seller or disclosed in writing to the Buyer which could
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise) or on the earnings, business affairs, properties or
assets of the Seller, or could reasonably be expected to materially and
adversely affect the ability of the Seller to perform its obligations pursuant
to this Agreement. The information furnished by the Seller to Buyer for purposes
of or in connection with this Agreement or any transaction contemplated hereby
does not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they are made, not misleading.



(f)



No consent, approval or authorization of or designation, declaration or filing
with any governmental authority on the part of the Seller is required in
connection with the valid execution and delivery of this Agreement, or the
offer, sale or issuance of the Preferred Stock or Preferred Stock, or the
consummation of any other transaction contemplated hereby, except the filing
with the SEC and certain other states of a Form D Notice of Sale of Securities.



(g)



There is no action, proceeding or investigation pending, or to the Seller's
knowledge, threatened, against the Seller which might result, either
individually or in the aggregate, in any material adverse change in the
business, prospects, conditions, affairs or operations of the Seller. The Seller
is not a party to or subject to the provisions of any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality. There
is no action, suit proceeding or investigation by the Seller currently pending
or which the Seller intends to initiate. The SEC has not issued any order
suspending trading in the Seller's Preferred Stock and the Seller is not under
investigation by the SEC or the National Association of Securities Dealers, and
there are no proceedings pending or threatened before either regulatory body.



(h)



There are no other material outstanding debt or equity securities presently
convertible into Preferred Stock.



--------------------------------------------------------------------------------

(i)



The issuance, sale and delivery of the Preferred Stock has been duly authorized
by all required corporate action on the part of the Seller, and when issued,
sold and delivered in accordance with the terms hereof and thereof for the
consideration expressed herein and therein, will be duly and validly issued,
fully paid and non-assessable. There are no pre-emptive rights of any
shareholder of Seller.



(j)



This Agreement has been duly authorized, validly executed and delivered on
behalf of Seller and is a valid and binding agreement in accordance with its
terms, subject to general principles of equity and to bankruptcy or other laws
affecting the enforcement of creditors' rights generally. The Seller has all
requisite right, power and authority to execute and deliver this Agreement and
to consummate the transactions contemplated hereby. All corporate action on the
part of the Seller, its directors and shareholders necessary for the
authorization, execution, delivery and performance of this Agreement and the
Preferred Stock has been taken. Upon their issuance to the Buyer, the Preferred
Stock will be validly issued and non-assessable, and will be free of any liens
or encumbrances.



(k)



Seller acknowledges and agrees that the transactions contemplated by this the
Agreement have taken place solely and exclusively within the State of
California.



4.



Exemption; Reliance on Representations.



Buyer understands that the offer and sale of the Securities are not being
registered under the 1933 Act. Seller and Buyer are relying on the rules
governing offers and sales made pursuant to Rule 506 promulgated under
Regulation D. The offer and sale of the Shares are made solely within the State
and jurisdiction of California.



5.



Delivery Instructions.



The Preferred Stock being purchased hereunder shall be delivered to the Buyer,
and the Purchase Price, shall be delivered to the Seller.



6.



Conditions To Seller's Obligation To Sell.



Seller's obligation to sell the Preferred Stock is conditioned upon:



(a)



The receipt and acceptance by Seller of this Agreement as executed by Buyer.



(b)



All of the representations and warranties of the Buyer contained in this
Agreement shall be true and correct on the Closing Date with the same force and
effect as if made on and as of the Closing Date. The Buyer shall have performed
or complied with all agreements and satisfied all conditions on its part to be
performed, complied with or satisfied at or prior to the Closing Date.



--------------------------------------------------------------------------------

(c)



No order asserting that the transactions contemplated by this Agreement are
subject to the registration requirements of the Act shall have been issued, and
no proceedings for that purpose shall have been commenced or shall be pending
or, to the knowledge of the Seller, be contemplated. No stop order suspending
the sale of the Preferred Stock or Preferred Stock shall have been issued, and
no proceedings for that purpose shall have been commenced or shall be pending
or, to the knowledge of the Seller, be contemplated.



7.



Conditions To Buyer' Obligation To Purchase.



Buyer' obligation to purchase the Preferred Stock is conditioned upon:



(a)



The confirmation of receipt and acceptance by Seller of this Agreement as
evidenced by execution of this Agreement by a duly authorized officer of Seller.



(b)



Delivery of the Preferred Stock to the Buyer.



8.



Miscellaneous.



(a)



Entire Agreement.



This Agreement, constitutes the entire agreement between the parties, and
neither party shall be liable or bound to the other in any manner by any
warranties, representations or covenants except as specifically set forth
herein. Any previous agreement among the parties related to the transactions
described herein is superseded hereby. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the restrictive
successors and assigns of the parties hereto. Nothing in this Agreement, express
or implied, is intended to confer upon any party, other than the parties hereto,
and their respective successors and assigns, any rights, remedies, obligations
or liabilities under or by reason of this Agreement, except as expressly
provided herein.



(b)



Survival. All representations and warranties contained in this Agreement by
Seller and Buyer shall survive the closing of the transactions contemplated by
this Agreement.



(c)



Governing Law.



This Agreement shall be construed in accordance with the laws of California
applicable to contracts made and wholly to be performed within the State of
California and shall be binding upon the successors and assigns of each party
hereto. Buyer and Seller hereby mutually waive trial by jury and consent to
exclusive jurisdiction and venue in the courts of the State of California. At
the Buyer’s sole election, any dispute between the parties may be arbitrated
rather than litigated in the courts, before the arbitration board of the
American Arbitration Association in Los Angeles, California and pursuant to its
rules. Upon demand made by the Buyer to the Seller, such Seller agrees to submit
to and participate in such arbitration. This Agreement may be executed in
counterparts, and the facsimile transmission of an executed counterpart to this
Agreement shall be effective as an original.



--------------------------------------------------------------------------------

(d)



Seller Indemnification. Seller agrees to indemnify and hold Buyer harmless from
any and all claims, damages and liabilities arising from Seller's breach of its
representations and/or covenants set forth herein.



(e)



Buyer’ Indemnification. Buyer agrees to indemnify and hold Seller harmless from
any and all claims, damages and liabilities arising from Buyer' breach of their
representations and warranties set forth in this Agreement.



(f)



Form D. If required, Seller shall filed a Form D with the Commission and all
filings required by the applicable securities regulatory agencies upon the
Closing of this transaction.



(g)



Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be delivered by hand or sent by Fedex for next day
delivery. Each such notice or other communication shall for all purposes of
Agreement be treated as effective or having been given when delivered, if
delivered personally, or, if sent by overnight express mail service, 1 day after
the same has been deposited with the Fedex. All such notices must also be sent
by facsimile on the same day to the parties as follows:





If to Seller: Material Technologies,Inc.   11661 San Vicente Boulevard, Suite
707   Los Angeles, California 90049   Attn: Robert M. Bernstein, CEO and
President   Fax: 310-473-3177     If to Buyer: See Page 1 of this Agreement





(i)



Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.



IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first set forth above.



Official Signatory of Seller:



MATERIAL TECHNOLOGIES, INC.





By: __________________________________________ Title: President and Chief
Executive Officer





Signatory of Buyer:

--------------------------------------------------------------------------------



By: Gregory Bartko, Esq.





--------------------------------------------------------------------------------